DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S108, S110, and S112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al. (U.S. Publication No. 2021/0016792; hereinafter Kaneko).
Regarding claim 1, Kaneko teaches a vehicle control system (Kaneko: Par. 14; i.e., a travel route generation system including an in-vehicle processing device according to the first embodiment is installed in a vehicle such as an automobile; Par. 64; i.e., the steering device 53, the drive device 54, and the control device 55 are controlled in accordance with the calculated control amount),
comprising: a first processor that is configured to acquire position information of a vehicle in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals);
and a second processor that is configured to: store, in a first memory, a pre-traveled travel route of the vehicle in the manually driven state or the remotely operated driven state based on the acquired position information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a. The learning map 32a is generated based on … the positional information calculated by the GNSS receiver 22; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled),
and create a travel route on which the vehicle is caused to travel in an autonomously driven state using the travel route stored in the first memory (Kaneko: Par. 43; i.e., the offset route generation 
Regarding claim 2, Kaneko teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the second processor is configured to: store, in the first memory, a travel route traveled, on an outward journey from a departure point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled),
and create a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the first memory, as a travel route of the vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 3, Kaneko teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the first processor and the second processor are an identical processor 
Regarding claim 6, Kaneko teaches the vehicle control system according to claim 1. Kaneko further teaches wherein the second processor is configured to create an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the first memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 8, Kaneko teaches a vehicle controller device, comprising: a memory; and a processor (Kaneko: Par. 16; i.e., a travel route generation system 1 includes … an in-vehicle processing device 30; Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32),
the processor being configured to: acquire position information of a vehicle, on which the vehicle controller device is mounted, in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals),
refer to a memory configured to store a pre-traveled travel route of the vehicle in the manually driven state or the remotely operated driven state based on the acquired position information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; 
and create a travel route on which the vehicle is caused to travel in an autonomously driven state by using the travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route when exiting from the parking space based on the outbound route on which the host vehicle has previously traveled when entering the parking space).
Regarding claim 9, Kaneko teaches the vehicle controller device according to claim 8. Kaneko further teaches wherein: the processor is configured to: store, in the memory, a travel route traveled, on an outward journey from a departure 27point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled);
and create a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the memory, as a travel route of the vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D 
Regarding claim 10, Kaneko teaches the vehicle controller device according to claim 8. Kaneko further teaches wherein the processor is configured to create an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).
Regarding claim 12, Kaneko teaches a vehicle control method (Kaneko: Par. 14; i.e., a travel route generation system including an in-vehicle processing device according to the first embodiment is installed in a vehicle such as an automobile; Fig. 6 displays the method for generating a return route and controlling the vehicle accordingly),
comprising, by a processor: acquiring position information of a vehicle in a driving state that is a manually driven state or a remotely operated driven state (Kaneko: Par. 29; i.e., the GNSS receiver 22 is configured to receive signals from a plurality of satellites which constitute a satellite navigation system, and calculate the position (latitude and longitude, for example) of the GNSS receiver 22 by calculation based on the received signals);
referring to a memory that stores a pre-traveled travel route of the vehicle in the manually driven state or the remotely operated driven state based on the acquired position information 
and creating a travel route on which the vehicle is caused to travel in an autonomously driven state using the travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route when exiting from the parking space based on the outbound route on which the host vehicle has previously traveled when entering the parking space).
Regarding claim 13, Kaneko teaches the vehicle control method according to claim 12. Kaneko further teaches storing, in the memory, a travel route traveled, on an outward journey from a departure point to a destination, by the vehicle in either the manually driven state or the remotely operated driven state (Kaneko: Par. 30; i.e., The in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled);
and creating a travel route to return from the destination to the departure point along the travel route of the vehicle stored in the memory, as a travel route of a given vehicle on a return journey to return to the departure point (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which 
Regarding claim 14, Kaneko teaches the vehicle control method according to claim 12. Kaneko further teaches creating an uninterrupted travel route from a departure point to a destination based on a pre-traveled travel route stored in the memory (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 14; i.e., host vehicle travels autonomously on a return route when exiting from a parking lot or space based on an outbound route on which the host vehicle has previously traveled when entering the parking space. The return route and the outbound route are on the same street).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and further in view of Magzimof et al. (U.S. Publication No. 2019/0179305; hereinafter Magzimof).
Regarding claim 4, Kaneko teaches the vehicle control system according to claim 1, but does not teach wherein: the second processor is independent of the vehicle, and the second processor is configured to: store, in the first memory, pre-traveled travel routes of a plurality of vehicles.
However, in the same field of endeavor, Magzimof teaches wherein: the second processor is independent of the vehicle (Magzimof: The system 120 of FIG. 1B includes: a remote support system 122, including a user interface 124, a computing device 126, a storage device 128; this system is remote and independent of the vehicle), and the second processor is configured to: store, in the first memory, pre-traveled travel routes of a plurality of vehicles (Magzimof: Par. 58; i.e., the remote support system may have the ability to store previously traversed routes, or planned traversals in a particular local area, such as a road construction area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kaneko to have further incorporated wherein: the second processor is independent of the vehicle, and the second processor is configured to: store, in the first memory, pre-traveled travel routes of a plurality of vehicles, as taught by Magzimof. Doing so would allow the system to select a previously travelled route according to the width of the vehicle (Magzimof: Par. 87; i.e., the remote support system 122 selects a pre-recorded safe route for the physical vehicle 100 that avoids hazards in the physical environment, based on the vehicle's parameters, such as its size).
Kaneko further teaches create a travel route on which at least one of the plurality of vehicles is caused to travel (Kaneko: Par. 43; i.e., the offset route generation part 44 generates an offset route T2. The offset route T2 is a route offset from the outbound route T1, on which the host vehicle E has previously traveled, to the width direction of a road or street S and an offset direction D toward an oncoming lane; Par. 127; i.e., the host vehicle travels autonomously on the return route).
Regarding claim 5, Kaneko teaches the vehicle control system according to claim 1. Kaneko further teaches the system further comprising an imaging device that is provided at the vehicle and is configured to obtain a surroundings image of surroundings of the vehicle (Kaneko: Par. 24; i.e., the stereo camera 17 is attached in the vicinity of a rear-view mirror … the stereo camera 17 is configured to determine and measure the peripheral information around the host vehicle),
wherein the first processor is configured to: 26store, in a second memory, the surroundings image associated with the acquired position information at the time when the surroundings image has been obtained (Kaneko: Par. 31; i.e., the RAM 31 is configured to store a current map 31a around 
Kaneko does not explicitly teach in a case in which a different vehicle with a specification that is different from that of the vehicle that obtained the surroundings image is to be autonomously driven, to refer in advance to a surroundings image associated with position information representing a position on a travel route for the autonomous driving, so as to determine whether or not the different vehicle would be able to pass along the travel route for autonomous driving.
However, in the same field of endeavor, Magzimof teaches in a case in which a different vehicle with a specification that is different from that of the vehicle that obtained the surroundings image is to be autonomously driven, to refer in advance to a surroundings image associated with position information representing a position on a travel route for the autonomous driving (Magzimof: Par. 108; i.e., FIG. 8, illustrates an example of a bird's eye view that may be provided to the remote support system 122 … This view can be composed using information from multiple sources including … data from other vehicles that are or have been in the locality), so as to determine whether or not the different vehicle would be able to pass along the travel route for autonomous driving (Magzimof: Par. 108; i.e., Also superposed is the top view of the virtual augmented support environment, showing the virtual vehicle 806, and two obstacles denoted obstacle 808 and obstacle 810 … the virtual vehicle 806 shown as having a width wV that is wider than the width of the physical vehicle 804 shown as wP; if the width wV is larger than the width wP, the autonomous vehicle would be able to pass).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kaneko to have further incorporated in a case in which a different vehicle with a specification that is different from that of the vehicle that obtained the surroundings image is to be autonomously driven, to refer in advance to a surroundings image associated with position information representing a position on a travel route for 
Regarding claim 7, 11, and 15, Kaneko teaches the vehicle control system, device, and method according to claims 1, 8, and 12 accordingly. Kaneko further teaches wherein the second processor is further configured to: acquire obstacle information (Kaneko: Par. 21; i.e., the sonar 14 is configured to emit sound waves and receive the reflected waves from an obstacle to determine the direction from the host vehicle to the obstacle and measure the distance between the host vehicle and the obstacle. The obstacle includes other vehicles), 
and store, in the first memory, a pre-traveled travel route that has been traveled following acquisition of the obstacle information (Kaneko: Par. 30; i.e., the in-vehicle processing device 30 includes a storage part 32; Par. 32; i.e., the storage part 32 is configured to store a learning map 32a. The learning map 32a is generated based on … the peripheral information around the host vehicle input from the sonar; Par. 33; i.e., the learning map 32a includes information on the routes (also referred to as route information) on which the host vehicle has previously traveled. The route information includes information on an outbound route on which the host vehicle has previously traveled and information on obstacles and/or road markings that exist around the outbound route; the saved pre-travelled outbound route includes information regarding the obstacles encountered).
Kaneko does not appear to explicitly teach acquiring disaster occurrence information.
However, in the same field of endeavor, Magzimof teaches acquiring disaster occurrence information (Magzimof: Par. 64; i.e., situations that are detected within the environment include unfavorable weather conditions such as black ice, wet road surfaces, construction zones, unexpected 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system, device, and method of Kaneko to have further incorporated acquiring disaster occurrence information, as taught by Magzimof. Doing so would allow the system to select a previously travelled route that avoids hazards in the environment (Magzimof: Par. 87; i.e., the remote support system 122 selects a pre-recorded safe route for the physical vehicle 100 that avoids hazards in the physical environment, based on the vehicle's parameters, such as its size).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of autonomous vehicle control based on previously travelled routes includes Laws et al. (U.S. Publication No. 2020/0057453), Fischer et al. (U.S. Patent No. 9816831), and Tomita et al. (U.S. Publication No. 2020/0064144).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661